Exhibit 10.1

 

 

Execution Version

 
 

$1,250,000,000

TERM LOAN CREDIT AGREEMENT

among

BOSTON SCIENTIFIC CORPORATION,
as Borrower,

The Several Lenders
from Time to Time Parties Hereto,

THE BANK OF NOVA SCOTIA,
as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

Dated as of April 21, 2020

 

 

WELLS FARGO SECURITIES, LLC,

THE BANK OF NOVA SCOTIA,

BOFA SECURITIES, INC., BARCLAYS BANK PLC,

CITIBANK, N.A., DNB MARKETS, INC.,

JPMORGAN CHASE BANK, N.A.,

ROYAL BANK OF CANADA and SOCIETE GENERALE,

as Joint Lead Arrangers

 

WELLS FARGO SECURITIES, LLC and

THE BANK OF NOVA SCOTIA

as Joint Bookrunners

BANK OF AMERICA, N.A., BARCLAYS BANK PLC,

CITIBANK, N.A., DNB MARKETS, INC.,

JPMORGAN CHASE BANK, N.A.,

ROYAL BANK OF CANADA and SOCIETE GENERALE,

as Documentation Agents



 



 

 

 

 

 

   

 



 

TABLE OF CONTENTS

Page

SECTION 1 DEFINITIONS 1 1.1.   Defined Terms 1 1.2.   Other Definitional
Provisions 19 SECTION 2 AMOUNT AND TERMS OF COMMITMENTS 20 2.1.   Loans 20
2.2.   Procedure for Borrowing 20 2.3.   Fees 21 2.4.   Repayment of Loans 21
2.5.   Defaulting Lenders 21 2.6.   Increase of Term Loan Commitments. 22
SECTION 3 CERTAIN PROVISIONS APPLICABLE TO THE LOANS 23 3.1.   Prepayments of
Loans 23 3.2.   Conversion and Continuation Options 24 3.3.   Minimum Amounts
and Maximum Number of Tranches 25 3.4.   Interest Rates and Payment Dates 25
3.5.   Computation of Interest and Fees 25 3.6.   Inability to Determine
Interest Rate 26 3.7.   Pro Rata Treatment and Payments 27 3.8.   Illegality 28
3.9.   Requirements of Law 28 3.10.   Taxes 29 3.11.   Indemnity 33
3.12.   Change of Lending Office; Removal of Lender 33 3.13.   Evidence of Debt
34 SECTION 4 REPRESENTATIONS AND WARRANTIES 34 4.1.   Financial Condition 34
4.2.   Corporate Existence; Compliance with Law 35 4.3.   Corporate Power;
Consents and Authorization; Enforceable Obligations 35 4.4.   No Legal Bar 36
4.5.   No Default 36 4.6.   Taxes 36 4.7.   Federal Regulations 36 4.8.   ERISA
36 4.9.   Investment Company Act; Other Regulations 37

 



 - i -  

 

 

TABLE OF CONTENTS
(continued)

Page





4.10.   Purpose of Loans 37 4.11.   Environmental Matters 37 4.12.   Disclosure
38 4.13.   No Change 38 4.14.   No Material Litigation 38
4.15.   Anti-Corruption Laws and Sanctions 38 SECTION 5 CONDITIONS PRECEDENT 39
5.1.   Conditions to Closing Date 39 SECTION 6 AFFIRMATIVE COVENANTS 40
6.1.   Financial Statements 40 6.2.   Certificates; Other Information 41
6.3.   Payment of Obligations 42 6.4.   Conduct of Business and Maintenance of
Existence 42 6.5.   Maintenance of Property; Insurance 43 6.6.   Inspection of
Property; Books and Records; Discussions 43 6.7.   Notices 43 6.8.   Beneficial
Ownership Regulation 44 SECTION 7 NEGATIVE COVENANTS 44 7.1.   Financial
Covenant 44 7.2.   Limitation on Liens 44 7.3.   Limitation on Indebtedness
pursuant to Receivables Transactions 45 7.4.   Limitation on Fundamental Changes
45 7.5.   Limitation on Indebtedness of Subsidiaries 46 SECTION 8 EVENTS OF
DEFAULT 46 SECTION 9 THE AGENTS 49 9.1.   Appointment 49 9.2.   Delegation of
Duties 49 9.3.   Exculpatory Provisions 49 9.4.   Reliance by Administrative
Agent 50 9.5.   Notice of Default 50 9.6.   Non-Reliance on Administrative Agent
and Other Lenders 50 9.7.   Indemnification 51 9.8.   Administrative Agent in
Its Individual Capacity 51 9.9.   Successor Administrative Agent 51

 

 

 

 - ii -  

 



TABLE OF CONTENTS
(continued)

Page

9.10.   The Lead Arrangers, Syndication Agent 52 9.11.   Certain ERISA Matters
52 SECTION 10 Reserved 53 SECTION 11 MISCELLANEOUS 53 11.1.   Amendments and
Waivers 53 11.2.   Notices 55 11.3.   No Waiver; Cumulative Remedies 57
11.4.   Survival of Representations and Warranties 57 11.5.   Payment of
Expenses and Taxes 57 11.6.   Successors and Assigns; Participations and
Assignments 58 11.7.   Adjustments; Set-off 61 11.8.   Counterparts 62
11.9.   Severability 62 11.10.   Integration 62 11.11.   GOVERNING LAW 62
11.12.   Submission To Jurisdiction and Waivers 62 11.13.   Acknowledgements 63
11.14.   Confidentiality 63 11.15.   Reserved 64 11.16.   Judgment 64
11.17.   WAIVERS OF JURY TRIAL 65 11.18.   USA Patriot Act Notice 65 11.19.   No
Advisory or Fiduciary Responsibility 65 11.20.   Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 65

 

SCHEDULES

Schedule I Names and Commitments of Lenders Schedule 7.2 Existing Liens Schedule
7.5 Existing Subsidiary Indebtedness

 

EXHIBITS

Exhibit A Form of Note Exhibit B Form of Closing Certificate Exhibit C
[Reserved] Exhibit D Form of Assignment and Assumption Exhibit E-1 – E-4 U.S.
Tax Compliance Certificate Exhibit F Form of Prepayment Notice

 

 

 

 - iii -  

 



TABLE OF CONTENTS
(continued)

Page

Exhibit G Form of Borrowing Request

 

 

 

 

 

 

 



 - ii -  

 

 

TERM LOAN CREDIT AGREEMENT, dated as of April 21, 2020, among (i) BOSTON
SCIENTIFIC CORPORATION, a Delaware corporation (the “Borrower”), (ii) the
several banks and other financial institutions or entities from time to time
parties hereto (the “Lenders”), and (iii) THE BANK OF NOVA SCOTIA, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders make Loans (as defined
below) to the Borrower on the terms and conditions set forth herein; and

WHEREAS, the Lenders have agreed to make the Loans available upon the terms and
subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1

DEFINITIONS

1.1.       Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“2019 Term Loan Agreement”: that certain Term Loan Credit Agreement, dated as of
December 5, 2019, among the Borrower, Wells Fargo Bank, National Association, as
syndication agent and The Bank of Nova Scotia, as administrative agent
thereunder.

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% per annum and (c) the Eurocurrency Base Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum. For purposes hereof:
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Any change in the ABR due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurocurrency Base Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Base Rate,
respectively.

“ABR Loans”: Loans bearing interest based upon the ABR.



 - 1 - 

 

 

“Accrued Legal Liabilities”: any cash litigation costs, including judgments,
orders, awards, settlements and related legal costs, that are accrued prior to,
and unpaid as of, August 4, 2017.

“Additional Term Loan Commitment”: as defined in subsection 2.6.

“Administrative Agent”: as defined in the preamble hereto.

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Agent Parties”: as defined in subsection 11.2(c).

“Aggregate Exposure Percentage”: as defined in the definition of “Majority
Lenders.”

“Agreement”: this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Agreement Currency”: as defined in subsection 11.16(b).

“Anti-Corruption Laws”: the United States Foreign Corrupt Practices Act of 1977,
as amended, and all similar laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries prohibiting bribery or
corruption.

“Applicable Margin”: with respect to each day for each Type of Loan, the rate
per annum based on the Ratings in effect on such day, as set forth under the
relevant column heading below:

Ratings

 

Applicable Margin for
Eurodollar Loans

Applicable Margin for ABR
Loans

Rating I

 

1.750% 0.750%

Rating II

 

1.875% 0.875%

Rating III

 

2.000% 1.000%

 

“Applicable Screen Rate”: as defined in the definition of “Impacted Interest
Period”.

“Arrangers”: Joint Lead Arrangers and Joint Bookrunners.



 - 2 - 

 

 

“Assignee”: as defined in subsection 11.6(c).

“Assignment and Assumption”: as defined in subsection 11.6(c).

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code”: the Bankruptcy Code in Title 11 of the United States Code, as
amended, modified, succeeded or replaced from time to time.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies and (c) any
Person whose assets include (for the purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Benefited Lender”: as defined in subsection 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System.

“Borrower”: as defined in the preamble hereto.

“Borrower Materials”: as defined in subsection 6.2.

“Borrowing Date”: any Business Day specified in a notice pursuant to subsection
2.2 as a date on which the Borrower requests the Lenders to make Loans
hereunder.

“Business”: as defined in subsection 4.11(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by law to close;
provided that if such day relates to any interest rate settings as to a
Eurodollar Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Loan, or any other dealings to be carried out
pursuant to this Agreement in respect of any such Eurodollar Loan, then
“Business Day” means any such day that is also a London Banking Day.



 - 3 - 

 

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Litigation Payments”: as defined in the definition of “Consolidated
EBITDA.”

“Closing Date”: April 21, 2020.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender to make Loans to
the Borrower hereunder on the Closing Date in an aggregate principal amount not
to exceed the amount set forth opposite such Lender’s name on Schedule I under
the heading “Commitment,” as such amount may be reduced or increased from time
to time in accordance with the provisions of this Agreement.

“Commitment Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment at such time constitutes of the aggregate Commitments of all
Lenders at such time (or, if the Commitments have terminated or expired, the
percentage which (a) the aggregate Loans of such Lender at such time then
constitutes of (b) the aggregate Loans of all Lenders at such time).

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section
4001(a)(14)(A)-(B) of ERISA or is part of a group which includes the Borrower
and which is treated as a single employer under Sections 414(b), 414(c), 414(m)
and 414(o) of the Code.

“Consolidated EBITDA”: of any Person for any period, without duplication,
Consolidated Net Income of such Person and its Subsidiaries for such period
plus, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of

(a)       income tax expense, including any expenses resulting from income tax
disputes with a Governmental Authority,

(b)       Consolidated Interest Expense of such Person and its Subsidiaries,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,

(c)       depreciation expense,



 - 4 - 

 

 

(d)       amortization or write-down of intangibles (including, but not limited
to, goodwill) and organization costs,

(e)       any extraordinary, unusual or nonrecurring expenses or losses (to the
extent any of the foregoing are non-cash items) (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, losses on sales of assets outside of the ordinary
course of business (including as a result of write downs of goodwill or net
intangible assets) and including special charges and purchased research and
development charges in connection with acquisitions and other strategic
alliances, inventory step-up charges, fair value adjustments, and unrealized
investment impairments),

(f)       any non-cash stock compensation expense in accordance with GAAP,

(g)       any cash litigation costs (other than Accrued Legal Liabilities),
including judgments, orders, awards, settlements and related legal costs paid
during such period (net of any cash litigation or settlement payments received
during such period) (“Cash Litigation Payments”), provided that, solely for the
purposes of this definition, the aggregate amount of Cash Litigation Payments
under this clause (g) shall not exceed $1,000,000,000 since August 4, 2017,

(h)       any cash or non-cash charges in respect of restructurings, plant
closings, staff reductions, distributor network optimization initiatives,
distribution technology optimization initiatives or other similar charges,
provided that, solely for the purposes of this definition, the aggregate amount
of all charges under this clause (h) shall not exceed $500,000,000 since August
4, 2017,

(i)       any income or expense associated with business combinations following
the adoption of FASB Statement No. 141(R), “Business Combinations - a
replacement of FASB Statement No. 141”, which would have been treated as a cost
of the acquisition (e.g., as goodwill) under FASB Statement No. 141, “Business
Combinations” including income or expense relating to contingent consideration,

(j)       any Non-Cash Charges, including those attributable to litigation,
intangible asset impairment, intellectual property research and development
charges, and

(k)       any cash payment of Accrued Legal Liabilities, provided that, solely
for the purposes of this definition, since August 4, 2017 the aggregate amount
of Accrued Legal Liabilities added back to Consolidated EBITDA pursuant to this
clause (k) shall not exceed $1,624,000,000;

and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of

(a)       interest income (except to the extent deducted in determining
Consolidated Interest Expense), and



 - 5 - 

 

 

(b)       any extraordinary, unusual or nonrecurring income or gains (to the
extent any of the foregoing are non-cash items) (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business, inventory step-up charges, fair value adjustments, and
unrealized investment impairments).

Notwithstanding the foregoing, for each of the fiscal quarters ending June 30,
2020, September 30, 2020 and December 31, 2020, the Consolidated EBITDA shall be
$670,600,000.

“Consolidated Interest Expense”: of any Person for any period, total interest
expense of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries determined in
accordance with GAAP (including, all net costs that are allocable to such period
in accordance with GAAP).

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries
for such period.

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP plus cash receipts received in
connection with litigation related Non-Cash Charges and minus cash payments made
in connection with such litigation related Non-Cash Charges.

“Consolidated Tangible Assets”: at any date, Consolidated Total Assets minus
(without duplication) the net book value of all assets which would be treated as
intangible assets, as determined on a consolidated basis in accordance with
GAAP.

“Consolidated Total Assets”: at any date, the net book value of all assets of
the Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP.

“Consolidated Total Debt”: at any date, an amount equal to the aggregate
principal amount of all Indebtedness (excluding, for the avoidance of doubt, any
operating leases) of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP as in effect on the date of this
Agreement and with subsection 1.2(e); provided that Indebtedness incurred to
prefund a Qualified Acquisition shall not constitute Consolidated Total Debt for
purposes of compliance with Section 7.1 until the earlier of (i) the date such
Qualified Acquisition has closed or (ii) the date the consummation of such
Qualified Acquisition has been abandoned, terminated or expired pursuant to the
terms of the relevant acquisition document.

“Continuing Directors”: as defined in subsection 8(i).

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“COVID-19 Pandemic”: the novel strain of coronavirus (SARS-Cov-2) (including all
additional variations and strains thereof) and its disease commonly known as
COVID-19



 - 6 - 

 

 

(“COVID-19”), which was declared to be a global pandemic by the World Health
Organization on March 11, 2020.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulting Lender”: subject to subsection 2.5(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans, within
two Business Days of the date required to be funded by it hereunder (other than
as a result of a good faith dispute with respect to amount), (b) has notified
the Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its funding obligations (and is financially able to meet such
obligations), provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it and the Borrower, or (d)
has (i) become the subject of a proceeding under any Debtor Relief Law or a
Bail-In Action, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority as long as such ownership or
acquisition interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender.

“Disposition” or “Dispose”: the sale, transfer, license, lease or other
disposition, whether effected pursuant to a Division or otherwise (including any
sale and leaseback transaction), of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.

“Dividing Person”: as defined in the definition of “Division”.

“Division”: the division of assets, liabilities and/or obligations of a Person
(the “Dividing Person”) among two or more Persons (whether pursuant to a “plan
of division” or similar



 - 7 - 

 

 

arrangement), which may or may not include the Dividing Person and pursuant to
which the Dividing Person may or may not survive.

“Documentation Agents”: Bank of America, N.A., Barclays Bank PLC, Citibank,
N.A., DNB Markets, Inc., JPMorgan Chase Bank, N.A., Royal Bank of Canada and
Société Générale.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, regulations, statutes, ordinances, codes, decrees or
other enforceable requirements or orders of any Governmental Authority or other
Requirements of Law regulating, relating to or imposing liability or standards
of conduct concerning protection of human health or the environment, as now or
may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Rate”:

(a)       for any Interest Period with respect to a Eurodollar Loan, a rate per
annum determined in accordance with the following formula:

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements  

where,

“Eurocurrency Base Rate” means with respect to each day during each Interest
Period, the rate per annum determined by the Administrative Agent to be the rate
administered by the ICE Benchmark Administration (or any successor thereto) as
the offered rate for deposits in Dollars with a term comparable to such Interest
Period appearing on the Reuters Screen



 - 8 - 

 

 

LIBOR01 Page at approximately 11:00 A.M., London time, two Business Days prior
to the beginning of such Interest Period; provided that if any Interest Period
is an Impacted Interest Period, then the Eurocurrency Base Rate shall be the
Interpolated Rate for such Interest Period; and

(b)       for any interest calculation with respect to an ABR Loan, a rate per
annum determined in accordance with the following formula:

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements  

where,

“Eurocurrency Base Rate” means for any interest calculation with respect to an
ABR Loan on any date, the rate per annum equal to the rate appearing on the
Reuters Screen LIBOR01 Page, at approximately 11:00 A.M., London time determined
two Business Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day.

The Eurocurrency Rate and Eurocurrency Base Rate shall not be less than zero.

“Eurocurrency Reserve Requirements”: for any day as applied to a Loan, the
aggregate (without duplication) of the rates (expressed as a decimal) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of such system.

“Eurodollar Loans”: Loans, the rate of interest applicable to which is based
upon clause (a) of the definition of “Eurocurrency Rate”.

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excluded Taxes”: as defined in subsection 3.10(a).

“Existing 364-Day Credit Agreement”: that certain Term Loan Credit Agreement,
dated as of February 27, 2020, among the Borrower, the several banks and other
financial institutions or entities from time to time parties hereto and The Bank
of Nova Scotia, as administrative agent thereunder.

“Existing 364-Day Credit Facility Amendment”: that certain amendment to the
Existing 364-Day Credit Agreement dated on or around the Closing Date.

“Existing Facility Amendments”: the Existing Revolving Credit Facility Amendment
and the Existing 364-Day Credit Facility Amendment.



 - 9 - 

 

 

“Existing Revolving Credit Agreement”: that certain Revolving Credit Agreement,
dated as of December 19, 2018, among the Borrower, the several banks and other
financial institutions or entities from time to time parties hereto and Wells
Fargo Bank, National Association, as administrative agent thereunder.

“Existing Revolving Credit Facility Amendment”: that certain amendment to the
Existing Revolving Credit Agreement dated on or around the Closing Date.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements with respect thereto, any law, regulations, or
other official guidance enacted in any other jurisdictions relating to such
intergovernmental agreement, and any agreement entered into pursuant to Section
1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“GAAP”: generally accepted accounting principles in the United States of America
consistent with those utilized in preparing the audited financial statements
referred to in subsection 6.1.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other unrelated third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary



 - 10 - 

 

 

obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

“Hedge Agreements”: all agreements with non-related third parties with respect
to any swap, forward, future or derivative transaction or option or similar
agreements involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no employee benefit plan of the Borrower or any of its Subsidiaries shall be a
“Hedge Agreement.”

“Impacted Interest Period”: any Interest Period for which the applicable rate or
screen used to determine the applicable rate (the “Applicable Screen Rate”)
shall not be available at the applicable time for such Interest Period.

“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of such Person’s
business and payable in accordance with customary practices and earn-outs and
other similar obligations in respect of acquisition and other similar
agreements), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all indebtedness of such
Person, determined in accordance with GAAP, arising out of a Receivables
Transaction, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (k) for the purposes of
subsection 8(f) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall, for the avoidance of doubt,
exclude any operating leases (as defined in GAAP as in effect on the date of
this Agreement) and the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such



 - 11 - 

 

 

Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“indemnified liabilities”: as defined in subsection 11.5.

“indemnified party”: as defined in subsection 11.5.

“Information”: as defined in subsection 11.14.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December and the Termination Date, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, and (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.

“Interest Period”: with respect to any Eurodollar Loan:

(i)       initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six (or, if available to all Lenders, twelve) months thereafter
(or any shorter period as all relevant Lenders agree), as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and

(ii)       thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six (or, if available to all Lenders, twelve) months thereafter
(or any shorter period as all relevant Lenders agree), as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(1)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(2)       any Interest Period in respect of any Loans made by any Lender that
would otherwise extend beyond the Termination Date applicable to such Loan shall
end on such Termination Date; and



 - 12 - 

 

 

(3)       any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the Applicable Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Applicable Screen Rate for the
longest period (for which the Applicable Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the Applicable Screen Rate
for the shortest period (for which that Applicable Screen Rate is available)
that exceeds the Impacted Interest Period, in each case, at such time. The
Interpolated Rate shall not be less than zero.

“Joint Bookrunners”: Wells Fargo Securities, LLC and The Bank of Nova Scotia.

“Joint Lead Arrangers”: Wells Fargo Securities, LLC, The Bank of Nova Scotia,
BofA Securities, Inc., Barclays Bank PLC, Citibank, N.A., DNB Markets, Inc.,
JPMorgan Chase Bank, N.A., Royal Bank of Canada and Société Générale.

“Judgment Currency”: as defined in subsection 11.16(b).

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lenders”: as defined in the preamble hereto together with any affiliate of any
such Person through which such Person elects, by notice to the Administrative
Agent and the Borrower, to make any Loans available to the Borrower; provided
that, for all purposes of voting or consenting with respect to (a) any
amendment, supplementation or modification of any Loan Document, (b) any waiver
of any requirements of any Loan Document or any Default or Event of Default and
its consequences, or (c) any other matter as to which a Lender may vote or
consent pursuant to subsection 11.1 of this Agreement, the Lender making such
election shall be deemed the “Person” rather than such affiliate, which shall
not be entitled to vote or consent.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing but excluding for
all purposes hereunder any letter of credit).

“Loan”: as defined in subsection 2.1.



 - 13 - 

 

 

“Loan Documents”: this Agreement and any Notes.

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

“Majority Lenders”: Lenders whose Aggregate Exposure Percentage in the aggregate
is more than 50%. “Aggregate Exposure Percentage”: as at any date of
determination with respect to any Lender (a) at any time prior to the
termination of the Commitments, the aggregate Commitments of such Lender divided
by the aggregate Commitments of all Lenders and (b) at any time after the
termination of the Commitments, the aggregate outstanding principal amount of
the Loans of such Lender divided by the aggregate outstanding principal amount
of Loans of all Lenders; provided that the Commitment of, and the aggregate
outstanding principal amount of Loans held or deemed to be held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder, provided, that
notwithstanding anything to the contrary set forth herein, solely for purposes
of determinations that are made during the period from the Closing Date through
and including December 31, 2020 of whether a Material Adverse Effect exists, the
direct and indirect impacts of the COVID-19 Pandemic on the business, property,
liabilities (actual and contingent), operations, condition (financial or
otherwise), results of operations, or prospects of the Borrower and its
Subsidiaries taken as a whole that were disclosed to the Lenders on or prior to
the Closing Date shall not be deemed to constitute a Material Adverse Effect.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maximum Leverage Ratio”: (i) for the fiscal quarters ending June 30, 2020,
September 30, 2020 and December 31, 2020, the Maximum Leverage Ratio shall be
4.75 to 1.00 and (ii) for the fiscal quarter ending March 31, 2021, the Maximum
Leverage Ratio shall be 4.50 to 1.00.

“Moody’s”: Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Debt Proceeds”: as defined in subsection 3.1.

“Net Equity Proceeds”: as defined in subsection 3.1.

“Non-Cash Charges”: (a) losses on asset sales, disposals or abandonments, (b)
any impairment charge or asset write-off related to intangible assets,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (c) all losses from investments



 - 14 - 

 

 

recorded using the equity method, (d) stock-based awards compensation expense,
and (e) other non-cash charges (provided that if any non-cash charges referred
to in this clause (e) represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all affected Lenders in accordance
with the terms of Section 11.1 and (ii) has been approved by the Majority
Lenders.

“Non-Excluded Taxes”: as defined in subsection 3.10(a).

“Non-U.S. Lender”: a Lender that is not a U.S. Person.

“Notes”: as defined in subsection 3.13(d).

“NYFRB”: the Federal Reserve Bank of New York.

“Obligations”: collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower under this Agreement
and other Loan Documents to which it is a party (including, without limitation,
interest accruing at the then applicable rate provided in this Agreement or any
other applicable Loan Document after the maturity of the Loans and interest
accruing at the then applicable rate provided in this Agreement or any other
applicable Loan Document after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, the Notes, Hedge
Agreements entered into with Lenders or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
the Borrower pursuant to the terms of this Agreement or any other Loan
Document).

“Participant”: as defined in subsection 11.6(b).

“Participant Register”: as defined in subsection 11.6(b).

“Patriot Act”: as defined in subsection 11.18.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.



 - 15 - 

 

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations”: 29 C.F.R. §2510.3-101, et. Seq., as modified by
Section 3(42) of ERISA.

“Platform”: as defined in subsection 6.2(c).

“Properties”: as defined in subsection 4.11(a).

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Public Lender”: as defined in subsection 6.2.

“Qualified Acquisition”: any transaction permitted under this Agreement and
consummated on or after the Closing Date, (a) by which the Borrower or any of
its Subsidiaries (i) acquires any going concern or business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division or business unit thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires at least a
majority (in number of votes) of the Capital Stock of a Person if the aggregate
amount of Indebtedness incurred by the Borrower and its Subsidiaries to finance
the purchase price and other consideration for such transaction, plus the amount
of Indebtedness assumed by the Borrower and its Subsidiaries in connection with
such transaction, is at least $1,000,000,000 and (b) for which the Borrower
notifies the Administrative Agent in writing prior to or promptly upon
consummation of such transaction that such transaction shall be a “Qualified
Acquisition” for purposes of this Agreement.

“Rating”: the respective rating of each of the Rating Agencies applicable to the
long-term senior unsecured non-credit enhanced debt of the Borrower, as
announced by the Rating Agencies from time to time.

“Rating Agencies”: collectively, Moody’s and S&P.

“Rating Category”: each of Rating I, Rating II and Rating III.

“Rating I, Rating II and Rating III”: the respective Ratings set forth below:

Rating
Category

 
 

Moody’s

S&P

Rating I     greater than or equal to Baa1 greater than or equal to BBB+ Rating
II     equal to Baa2 equal to BBB Rating III     lower than or equal to Baa3
lower than or equal to BBB-

 



 - 16 - 

 

 

If different Ratings Categories are applicable, the higher Ratings Category
shall apply unless one of the two Ratings is two or more levels lower than the
other, in which case the Ratings Category shall be the level immediately below
that of the higher of the two Ratings.

“Receivables”: any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles (as defined in the Uniform Commercial Code of the State
of New York), and all proceeds thereof and rights (contractual and other) and
collateral related thereto.

“Receivables Transaction”: any transactions or series of related transactions
providing for the financing of Receivables of the Borrower or any of its
Subsidiaries.

“Register”: as defined in subsection 11.6(d).

“Related Parties”: with respect to any Person, such Person’s Affiliates and
partners, officers, employees, agents and advisors of such Person and such
Person’s Affiliates.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
regulations issued under PBGC Reg. § 4043 or which notice is otherwise waived by
PBGC.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Responsible Officer”: the chief executive officer or the president of the
Borrower or, with respect to financial matters, the chief financial officer of
the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or any option, warrant or other right to acquire any such
Capital Stock.

“S&P”: Standard & Poor’s Ratings Services or any successor thereto.

“Sanctioned Country”: a country or territory which is the subject or target of
any Sanctions (as of the Closing Date, the Crimea region of Ukraine, Cuba, Iran,
North Korea and Syria).

“Sanctioned Person”: (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the



 - 17 - 

 

 

Treasury, the U.S. Department of State, the United Nations Security Council, the
European Union or the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person 50 percent or more owned or
controlled by any such Person.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or the United Kingdom.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Subsidiary”: as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

“Syndication Agent”: Wells Fargo Bank, National Association.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments or other charges in the nature of a tax imposed by any
Governmental Authority, including any interest additions or penalties applicable
thereto.

“Termination Date”: April 20, 2021.

“Tranche”: the collective reference to Eurodollar Loans the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).

“Transaction Costs”: all fees, costs and expenses incurred or payable by the
Borrower or any of its Subsidiaries in connection with the Transactions.

“Transactions”: the (i) execution and delivery of this Agreement and the other
Loan Documents, (ii) the borrowing of Loans and the use of the proceeds thereof
and (iii) the payment of Transaction Costs.

“Transferee”: as defined in subsection 11.6(f).

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority,



 - 18 - 

 

 

which includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms.

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States”: the United States of America (including the states,
commonwealths and territories thereof and the District of Columbia).

“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in subsection 3.10(c)(B)(iii).

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2.       Other Definitional Provisions.

(a)       Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes or any
certificate or other document made or delivered pursuant hereto.

(b)       As used herein and in any Notes, and any certificate or other document
made or delivered pursuant hereto, accounting terms relating to the Borrower and
its Subsidiaries not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.

(c)       The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

(d)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

(e)       Computations of amounts and ratios referred to herein shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the



 - 19 - 

 

 

implementation of Accounting Standards Update 2016-02, Leases (Topic 842) issued
February 2016, as amended from time to time.

(f)       For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its Capital Stock at such time.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1.       Loans. Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan in Dollars (together with any term loan
made pursuant to subsection 2.6, a “Loan”) to the Borrower on the Closing Date
in an amount not to exceed the amount of the Commitment of such Lender. The
Loans may be (i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination
thereof, as determined by the Borrower and notified to the Administrative Agent
in accordance with subsections 2.2 and 3.2. Amounts borrowed under this
subsection 2.1 and repaid or prepaid may not be reborrowed.

2.2.       Procedure for Borrowing. The Borrower may borrow under the
Commitments on the Closing Date, provided that the Borrower shall give the
Administrative Agent irrevocable notice, substantially in the form of Exhibit G,
which notice must be received by the Administrative Agent prior to 12:00 P.M.,
New York City time, in the case of ABR Loans, on the Closing Date or, in the
case of Eurodollar Loans, three Business Days prior to the Closing Date, in each
case specifying (i) the amount to be borrowed, (ii) the requested Borrowing Date
(which, for the avoidance of doubt, will be the Closing Date), (iii) whether the
borrowing is to be of Eurodollar Loans, ABR Loans or a combination thereof and
(iv) if the borrowing is to be entirely or partly of Eurodollar Loans, the
amount of such Type of Loan and the length of the initial Interest Period
therefor. The borrowing under the Commitments shall be in an amount equal to (x)
in the case of ABR Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Prior to (x) with respect to Eurodollar Loans, 10:00 A.M., New York City time,
or (y) with respect to ABR Loans, 2:00 P.M., New York City time, on the
Borrowing Date requested by the Borrower, each Lender will make an amount equal
to its Commitment Percentage of the principal amount of the Loans requested to
be made on such Borrowing Date available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent specified in
writing by the Administrative Agent to the Lenders in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.



 - 20 - 

 

 

2.3.       Fees.

(a)       Fees. The Borrower agrees to pay the Administrative Agent, the Lead
Arrangers and the Syndication Agent (or their affiliates or designees) the fees
(if any), in each case in the amounts and on the dates separately agreed to in
writing by the Borrower and the Administrative Agent, the Lead Arrangers and the
Syndication Agent, respectively.

(b)       General. All fees payable under this subsection 2.3 shall be paid on
the dates due, in Dollars and in immediately available funds.

2.4.       Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan of such Lender on the Termination Date (or such
earlier date on which the Loans become due and payable pursuant to Section 8).
The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
subsection 3.4.

2.5.       Defaulting Lenders.

(a)       Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as that Lender
is no longer a Defaulting Lender, to the extent permitted by applicable law:

(i)       That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in subsection 11.1.

(ii)       Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to subsection 11.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in an interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; fourth, to the payment of any amounts owing
to the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the



 - 21 - 

 

 

principal amount of any Loans in respect of which that Defaulting Lender has not
fully funded its appropriate share, such payment shall be applied solely to pay
the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents to the foregoing.

(b)       If the Borrower and the Administrative Agent agree in writing that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c)       If any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Defaulting Lender and the
Administrative Agent, require such Defaulting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, subsection 11.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i)       the Borrower shall have paid to the Administrative Agent the
assignment fee specified in subsection 11.6;

(ii)       such Defaulting Lender shall have received payment of an amount equal
to 100% of the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under subsection 3.11) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

(iii)       such assignment does not conflict with applicable laws; and

(iv)       such Defaulting Lender shall not be required to sign and deliver any
assignment form in order for such assignment to become effective.

(d)       A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

2.6.       Increase of Term Loan Commitments.

The Borrower shall have the right to increase the Commitments on the same terms
as the existing Commitment and Loans from time to time in an aggregate principal
amount not to exceed $400,000,000 upon prior notice to the Administrative Agent
and pursuant to procedures established by the Administrative Agent and
acceptable to the Borrower. Each such increase



 - 22 - 

 

 

(each, an “Additional Term Loan Commitment”) shall be in a principal amount of
at least $25,000,000, and no such increase shall become effective (i) if a
Default or Event of Default then exists or would exist immediately after giving
effect thereto and (ii) unless all representations and warranties made by the
Borrower required to be made pursuant to Section 4 in this Agreement and the
other Loan Documents are true in all material respects as of the date of such
increase. Each bank or other financial institution (other than an existing
Lender or Lender Affiliate providing any Additional Term Loan Commitments) shall
be reasonably acceptable to the Administrative Agent and the Borrower and shall
be a “Lender” for all purposes under this Agreement. No Lender shall have any
obligation to provide any such Additional Term Loan Commitments unless and until
it shall expressly agree under the applicable procedures to do so, at which time
such Lender shall be deemed to have made an Additional Term Loan Commitment. The
Lenders agree that this Agreement and the other Loan Documents may be amended
from time to time with the consent of the Administrative Agent and the Borrower
to reflect such Additional Term Loan Commitments in connection with this
subsection 2.6.

SECTION 3

CERTAIN PROVISIONS APPLICABLE TO THE LOANS

3.1.       Prepayments of Loans.

(a)       The Borrower may at any time and from time to time prepay the Loans,
in whole or in part, without premium or penalty (other than any amounts payable
pursuant to subsection 3.11 if such prepayment is of Eurodollar Loans and is
made on a day other than the last day of the Interest Period with respect
thereto), upon at least three Business Days’ irrevocable notice to the
Administrative Agent, substantially in the form of Exhibit F; provided further
that such notice delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein.
Partial prepayments of Loans shall be in an aggregate principal amount of at
least $1,000,000 or in an integral multiple of $100,000 in excess thereof.

(b)       Upon the issuance or incurrence by the Borrower of any Indebtedness as
defined in clause (a) or (c) of the definition thereof (other than (i)
intercompany Indebtedness among the Borrower and/or its Subsidiaries, (ii)
purchase money indebtedness incurred in the ordinary course of business, (iii)
any overdraft facility and (iv) issuances of commercial paper), the Borrower
shall prepay the Loans in an amount equal to the excess (such excess being the
“Net Debt Proceeds”) of (i) the sum of proceeds received in connection with such
transaction over (ii) the underwriting discounts and commissions, taxes and fees
(including investment banking fees, attorneys’ fees and accountants’ fees) and
other reasonable and customary out-of-pocket expenses, incurred by the Borrower
in connection therewith. Notwithstanding the foregoing, the Borrower shall not
be required to make a prepayment of Loans upon receipt of the Net Debt Proceeds
from or in connection with (i) refinancings of, or the issuance or incurrence of
Indebtedness to refinance, the Existing 364-Day Credit Agreement, (ii)
borrowings under the



 - 23 - 

 

 

Existing Revolving Credit Agreement and (iii) borrowings of any Loan pursuant to
subsection 2.6, provided that, prior to the application to the Loans as set
forth above, the Borrower may elect, in its discretion and by written notice to
the Administrative Agent of the timing, allocation and amount thereof, to apply
up to an aggregate amount of $500,000,000 of Net Debt Proceeds and Net Equity
Proceeds applied pursuant to the proviso in subsection 3.1(c) to repay “Loans”
under and as defined in the Existing Revolving Credit Agreement and/or up to an
aggregate amount of $750,000,000 of Net Debt Proceeds and Net Equity Proceeds
applied pursuant to the proviso in subsection 3.1(c) to prepay “Loans” under and
as defined in the Existing 364-Day Credit Agreement.

(c)       Upon the sale or issuance by the Borrower of any Capital Stock and,
without duplication of clause (b) above, any convertible security (other than
(i) issuances pursuant employee stock plans or other benefit or employee
incentive arrangements and (ii) an issuance of shares of Capital Stock upon the
exercise of warrants, options or other rights for the purchase of such Capital
Stock), the Borrower shall prepay the Loans in an amount equal to the excess
(such excess being the “Net Equity Proceeds”) of (x) the sum of proceeds
received in connection with such sale or issuance over (y) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by the Borrower in connection therewith, immediately upon
receipt thereof by the Borrower, provided that, prior to the application to the
Loans as set forth above, the Borrower may elect, in its discretion and by
written notice to the Administrative Agent of the timing, allocation and amount
thereof, to apply up to an aggregate amount of $500,000,000 of Net Equity
Proceeds and Net Debt Proceeds applied pursuant to the proviso in subsection
3.1(b) to repay “Loans” under and as defined in the Existing Revolving Credit
Agreement and/or up to an aggregate amount of $750,000,000 of Net Equity
Proceeds and Net Debt Proceeds applied pursuant to the proviso in subsection
3.1(b) to prepay “Loans” under and as defined in the Existing 364-Day Credit
Agreement.

(d)       Each prepayment of Loans pursuant to this subsection 3.1 shall be
accompanied by the payment of unpaid accrued interest on the principal amount so
prepaid and any amounts payable under subsection 3.11 in connection with such
prepayment.

3.2.       Conversion and Continuation Options.

(a)       The Borrower may elect from time to time to convert Eurodollar Loans
to ABR Loans by giving the Administrative Agent at least two Business Days’
prior irrevocable notice of such election. The Borrower may elect from time to
time to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
at least three Business Days’ prior irrevocable notice of such election. Any
such notice of conversion to Eurodollar Loans shall specify the length of the
initial Interest Period therefor. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. All or any part
of outstanding Eurodollar Loans and ABR Loans may be converted as provided
herein, provided that (i) no Loan may be converted into a Eurodollar Loan when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Lenders have determined that such a conversion is not
appropriate and (ii) no Loan may be converted into a Eurodollar Loan after the
date that is one month prior to the Termination Date.



 - 24 - 

 

 

(b)       Any Eurodollar Loans may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in subsection 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Lenders have
determined that such a continuation is not appropriate or (ii) after the date
that is one month prior to the Termination Date, and provided, further, that if
the Borrower shall fail to give such notice or if such continuation is not
permitted, any such Loans shall be automatically converted to ABR Loans on the
last day of such then expiring Interest Period.

3.3.       Minimum Amounts and Maximum Number of Tranches. All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Eurodollar Loans comprising each Tranche shall be equal to $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. In no event shall there be
more than seven Tranches outstanding at any time.

3.4.       Interest Rates and Payment Dates.

(a)       Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such Interest Period plus the Applicable Margin
in effect for such day.

(b)       Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.

(c)       If all or a portion of (i) any principal of any Loan, (ii) any
interest payable thereon or (iii) any other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
the principal of the Loans and/or any such overdue interest or other amount
shall bear interest at a rate per annum which is (x) in the case of principal,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this subsection 3.4 plus 2% or (y) in the case of any such overdue
interest or other amount, the rate described in paragraph (b) of this subsection
3.4 plus 2%, in each case from the date of such non-payment until such overdue
principal, interest or other amount is paid in full (as well after as before
judgment).

(d)       Interest pursuant to this subsection 3.4 shall be payable in arrears
on each Interest Payment Date, provided that interest accruing pursuant to
paragraph (c) of this subsection 3.4 shall be payable from time to time on
demand.

3.5.       Computation of Interest and Fees.

(a)       All interest and fees hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the ABR when it
is based on the Prime Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable ABR
or Eurocurrency Rate shall be determined by the Administrative Agent, and



 - 25 - 

 

 

such determination shall be conclusive absent manifest error. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurocurrency Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(b)       Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of either of the Borrower, deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to subsections 3.4(a) or (b).

3.6.       Inability to Determine Interest Rate.

(a)       If prior to the first day of any Interest Period:

(i)       the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or

(ii)       the Administrative Agent shall have received notice from the Majority
Lenders that the Eurocurrency Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy, email or other electronic notice thereof to the Borrower and the
Lenders as soon as practicable thereafter. If such notice is given (w) any
Eurodollar Loans requested to be made on the first day of such Interest Period
shall be made as ABR Loans, provided, that, notwithstanding the provisions of
subsection 2.2, the Borrower may cancel the request for such Eurodollar Loan by
written notice to the Administrative Agent one Business Day prior to the first
day of such Interest Period and the Borrower shall not be subject to any
liability pursuant to subsection 3.11 with respect to such cancelled request,
(x) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (y) any
outstanding Eurodollar Loans shall be converted, on the first day of such
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert ABR Loans to Eurodollar
Loans.

(b)       If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clauses (a)(i) or (ii) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clauses (a)(i) or (ii) above have not arisen but the supervisor for the
administrator of the Eurocurrency Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurocurrency Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
Eurocurrency



 - 26 - 

 

 

Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in subsection 11.1,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Majority
Lenders stating that such Majority Lenders object to such amendment; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

3.7.       Pro Rata Treatment and Payments.

(a)       Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
Amounts prepaid on account of the Loans may not be reborrowed.

(b)       The borrowing by the Borrower of Loans on any Borrowing Date from the
Lenders hereunder shall be made pro rata according to the Commitment Percentages
of the Lenders in effect on such Borrowing Date. Unless otherwise set forth
herein, all payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without set off or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Administrative Agent’s office specified
in subsection 11.2 and in immediately available funds. The Administrative Agent
shall distribute such payments to the relevant Lenders promptly upon receipt in
like funds as received. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

(c)       Notwithstanding the foregoing, payments may be made on a non pro rata
basis under this Agreement in order to give effect to subsection 2.5.

(d)       Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative



 - 27 - 

 

 

Agent, on demand, such amount with interest thereon at a rate equal to the daily
average Federal Funds Effective Rate for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection 3.7 shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon equal to the rate per annum applicable to ABR Loans
hereunder, on demand, from the Borrower.

3.8.       Illegality. Notwithstanding any other provision herein, if after the
date hereof the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be cancelled and (b) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to subsection 3.11.

3.9.       Requirements of Law.

(a)       If, due to either (i) the introduction of or any change in any law or
regulation or in the interpretation or administration of any law or regulation
by any Governmental Authority charged with the interpretation or administration
thereof or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority that would be complied with generally by
similarly situated banks or lenders acting reasonably (whether or not having the
force of law and for the avoidance of doubt, including any changes resulting
from requests, rules, guidelines or directives concerning capital adequacy
issued after the date hereof in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act or promulgated after the date hereof by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III), there shall be any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Loans (except any reserve or other requirement
contemplated by subsection 3.9(b) or (c) other than as set forth below) by an
amount deemed by such Lender to be material (except, for the avoidance of doubt,
for Non-Excluded Taxes indemnified under subsection 3.10 and Excluded Taxes),
then the Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.

(b)       If, due to either (i) the introduction of or any change in or
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other governmental or regulatory authority
which becomes effective after the date hereof (for the



 - 28 - 

 

 

avoidance of doubt, including any changes resulting from requests, rules,
guidelines or directives concerning capital adequacy issued after the date
hereof in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or promulgated after the date hereof by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III), there shall be any increase in
the amount of capital required or expected to be maintained by any Lender or any
corporation controlling such Lender and the amount of such capital is increased
by or based upon the existence of such Lender’s Loans or commitment to extend
credit and other commitments of this type by an amount deemed by such Lender to
be material, then, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s Loans or commitment to extend credit hereunder. A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes as to the calculations
therein, absent manifest error. Such certificate shall be in reasonable detail
and shall certify that the claim for additional amounts referred to therein is
generally consistent with such Lender’s treatment of similarly situated
customers of such Lender whose transactions with such Lender are similarly
affected by the change in circumstances giving rise to such payment, but such
Lender shall not be required to disclose any confidential or proprietary
information therein.

(c)       For purposes of the foregoing paragraphs (a) and (b), the amendments
to 12 C.F.R. Part 327 set forth in the final rule attached to the Federal
Deposit Insurance Corporation Financial Institution Letter FIL-8-2011, dated
February 9, 2011, shall be deemed to have been introduced and adopted after the
date of this Agreement.

3.10.       Taxes.

(a)       All payments made by the Borrower under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes excluding (i) all net income Taxes, franchise Taxes or other
Taxes, including branch profits Taxes, in each case imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, any Loan Document),
(ii) in the case of a Lender other than an assignee pursuant to a request by a
Borrower under subsection 3.12, any U.S. federal withholding Tax that is imposed
under a law in effect at the time such Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to this Section, (iii)
any withholding Tax imposed as a result of a Lender failing to comply with
subsection 3.10(c) and (iv) any U.S. federal Taxes that are imposed by reason of
FATCA (Taxes in clauses (i) to (iv) being “Excluded Taxes”). If any Taxes are
required to be withheld from any



 - 29 - 

 

 

amounts payable to the Administrative Agent or any Lender hereunder or under any
Loan Document as determined in good faith by the applicable withholding agent,
(x) such amounts shall be paid to the relevant Governmental Authority in
accordance with applicable law and (y) if such Taxes are non-excluded Taxes
(“Non-Excluded Taxes”) the amounts so payable by the Borrower to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in such Loan Document as if such withholding
or deduction had not been made. Whenever any Taxes are payable by the Borrower
pursuant to this Section, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of such
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof or other evidence of such
payment satisfactory to the Administrative Agent (in its reasonable discretion).
If the Borrower fails to pay any Non-Excluded Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Administrative Agent and the Lenders for any incremental Taxes that may
become payable by the Administrative Agent or any Lender as a result of any such
failure. The agreements in this subsection 3.10 shall survive the termination of
this Agreement and each other Loan Document and the payment of the Loans and all
other amounts payable hereunder and thereunder.

(b)       The Borrower shall indemnify and hold harmless the Administrative
Agent and each Lender within 20 days after demand therefor, for the full amount
of any Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on
or attributable to amounts payable under this subsection 3.10) payable by the
Administrative Agent or such Lender and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto; provided that the Borrower
shall not be obligated to indemnify the Administrative Agent or any such Lender
pursuant to this subsection 3.10(b) in respect of penalties, interest or
reasonable expenses if such penalties, interest or reasonable expenses are
attributable to the gross negligence or willful misconduct of the person seeking
indemnification.

(c)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in subsections 3.10(c)(A), (B) and (D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.



 - 30 - 

 

 

Without limiting the generality of the foregoing, in the event the Borrower is a
U.S. Person,

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B)       any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(i)       in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii)       executed originals of IRS Form W-8ECI;

(iii)       in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable; or

(iv)       to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S.

 

 - 31 - 

 



Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;

(C)       any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)       If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver.

(d)       If the Borrower pays any additional amounts or makes an indemnity
payment under this subsection 3.10 to any Lender or the Administrative Agent,
and such Lender or the Administrative Agent determines in its sole discretion
exercised in good faith that it has actually received in connection therewith
any refund of the underlying Non-Excluded Taxes, such Lender or the
Administrative Agent shall pay to the Borrower an amount equal to such refund
which was obtained by such Lender or Administrative Agent (but only to the
extent of indemnity payments made, or additional amounts paid by the Borrower
under this subsection 3.10 with respect to the Non-Excluded Taxes giving rise to
such refund) net of all reasonable out-of-pocket expenses of the Lender or the
Administrative Agent with respect to such refund, and without interest (other
than any interest paid by the relevant taxation authority); provided, however,
that the Borrower, upon the request of the Lender or the Administrative Agent,
agrees to repay the amount paid over to the Borrower to any Lender or the
Administrative Agent in the event any Lender or the Administrative Agent is
required to repay such refund, plus interest and penalties (excluding



 - 32 - 

 

 

interest and penalties attributable to the negligence or willful misconduct of
such Lender or the Administrative Agent). This paragraph shall not be construed
to require any Lender or the Administrative Agent to disclose any confidential
information to the Borrower or any other Person (including its Tax returns).

(e)       Each Lender shall indemnify the Administrative Agent for the full
amount of any Taxes imposed by any Governmental Authority that are attributable
to such Lender and that are payable or paid by the Administrative Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto (but only to the extent not already paid by
the Borrower), as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection
3.10(e).

3.11.       Indemnity. The Borrower agrees to indemnify each Lender and to hold
each such Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or any other Loan Document or (c) the making of a prepayment of
Eurodollar Loans or the conversion of Eurodollar Loans to ABR Loans on a day
which is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure), in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin) over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. This
covenant shall survive the termination of this Agreement and each other Loan
Document and the payment of the Loans and all other amounts payable hereunder
and thereunder.

3.12.       Change of Lending Office; Removal of Lender. Each Lender agrees that
if it makes any demand for payment under subsection 3.9 or 3.10(a), or if any
adoption or change of the type described in subsection 3.8 shall occur with
respect to it, (i) it will use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and so long as such efforts would
not be disadvantageous to it, as determined in its sole discretion) to designate
a different lending office if the making of such a designation would reduce or
obviate the need for the Borrower to make payments under subsection 3.9 or
3.10(a), or would eliminate or reduce the effect of any adoption or change
described in subsection 3.8 or (ii) it will, upon at least five Business Days’
notice from the Borrower to such Lender and the Administrative Agent, assign,
pursuant to and in accordance with the provisions of subsection 11.6(c) and
11.19, to one or



 - 33 - 

 

 

more Assignees designated by the Borrower all, but not less than all, of such
Lender’s rights and obligations hereunder, without recourse to or warranty by,
or expense to, such Lender, for a purchase price equal to the outstanding
principal amount of each Loan then owing to such Lender plus any accrued but
unpaid interest thereon and any accrued but unpaid fees owing thereto (if any)
and, in addition, all additional costs and reimbursements, expense
reimbursements and indemnities, if any, owing in respect of such Lender’s
Commitment hereunder at such time (including any amount that would be payable
under subsection 3.11 if such assignment were, instead, a prepayment in full of
all amounts owing to such Lender) shall be paid to such Lender.

3.13.       Evidence of Debt.

(a)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(b)       The Administrative Agent shall maintain the Register pursuant to
subsection 11.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(c)       The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 3.13(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(d)       The Borrower agrees that, upon the request to the Administrative Agent
by any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Loans of such Lender, substantially in the
form of Exhibit A with appropriate insertions as to date and principal amount (a
“Note”).

SECTION 4
REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants on the
Closing Date to the Administrative Agent and each Lender that:

4.1.       Financial Condition. The consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at each of December 31, 2019 and December
31, 2018 and the related consolidated statements of operations and of cash flows
for the fiscal years ended on such dates, reported on by Ernst & Young LLP,
copies of which have heretofore been furnished to



 - 34 - 

 

 

each Lender, are complete and correct and present fairly the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
dates, and the consolidated results of their operations and their consolidated
cash flows for the fiscal years then ended. The unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the date of the
Borrower’s most recent publicly available Form 10-Q and the related unaudited
consolidated statements of operations and of cash flows for the fiscal period
ended on such date, certified by a Responsible Officer, copies of which have
heretofore been furnished to each Lender, are complete and materially correct
and present fairly (subject to normal year-end audit adjustments) the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and their consolidated cash flows for the fiscal period then ended. All such
annual financial statements, including the related schedules and notes thereto,
were, as of the date prepared, prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by such
accountants or Responsible Officer, as the case may be, and as disclosed
therein). The quarterly financial statements have been prepared in accordance
with generally accepted accounting principles for interim financial information
and with the instructions to Form 10-Q and Article 10 of Regulation S-X under
the Securities Act of 1933. Accordingly, such quarterly financial statements do
not include all of the information and footnotes required by GAAP for complete
financial statements. In the opinion of the Borrower, all adjustments
(consisting only of normal recurring accruals) considered necessary for a fair
presentation have been included. Neither the Borrower nor any of its
consolidated Subsidiaries had, at the date of the most recent balance sheet
referred to above, any of the following except as disclosed in the Borrower’s
Form 10-K and 10-Q filings: any material Guarantee Obligation, material
contingent liability or material liability for taxes, or any material long-term
lease or material unusual forward or long-term commitment, including, without
limitation, any interest rate or foreign currency swap or exchange transaction,
which is not reflected in the foregoing financial statements or in the notes
thereto.

4.2.       Corporate Existence; Compliance with Law. Each of the Borrower and
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, except to the extent that
the failure of the foregoing clauses (a) and (b) (in each such case, only with
respect to Subsidiaries of the Borrower), (c) and (d) to be true and correct
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

4.3.       Corporate Power; Consents and Authorization; Enforceable Obligations.
The Borrower has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and to
borrow hereunder and has taken all necessary corporate action to (i) authorize
the borrowings on the terms and conditions of this Agreement and any Notes and
(ii) to authorize the execution, delivery and performance of the Loan Documents
to which it is a party. No consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority (including, without
limitation, exchange control) or any other Person is required with respect to
the Borrower or any of its



 - 35 - 

 

 

Subsidiaries in connection with the borrowings hereunder or with the execution,
delivery, performance, validity or enforceability of the Loan Documents to which
the Borrower is party. This Agreement and each other Loan Document to which the
Borrower is, or is to become, a party has been or will be, duly executed and
delivered on behalf of the Borrower. This Agreement and each other Loan Document
to which the Borrower is, or is to become, a party constitutes or will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to the effects of
bankruptcy, examination, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

4.4.       No Legal Bar. The execution, delivery and performance of the Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation of the Borrower or of
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect and will not result in, or require, the creation or imposition of
any Lien on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation which could reasonably be
expected to have a Material Adverse Effect.

4.5.       No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

4.6.       Taxes. Each of the Borrower and its Subsidiaries has filed or caused
to be filed all tax returns which, to the knowledge of the Borrower, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be),
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

4.7.       Federal Regulations. No part of the proceeds of any Loans will be
used in any manner that would violate Regulation U of the Board as now and from
time to time hereafter in effect.

4.8.       ERISA. Neither a Reportable Event nor a failure to meet the minimum
funding standards (within the meaning of Section 302 of ERISA), whether or not
waived, has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan other than a
Multiemployer Plan, and each Plan has complied in all respects with the
applicable provisions of ERISA and the Code, where the liability could be
reasonably expected to result in a Material Adverse Effect; provided, however,
that with respect to any Multiemployer Plan, such representation is made only to
the knowledge of the Borrower. No termination of a Single Employer Plan pursuant
to Section 4041(c) or 4042 of ERISA has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period.



 - 36 - 

 

 

There has been no determination that any Single Employer Plan is, or is
reasonably expected to be, in “at risk” status (within the meaning of Section
430 of the Code or Section 303 of ERISA). Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted in liability and to the knowledge of the
Borrower, neither the Borrower nor any Commonly Controlled Entity would become
subject to any liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made which liability could be reasonably expected to result in
a Material Adverse Effect. To the Borrower’s knowledge, no Multiemployer Plan is
in Insolvency or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).

4.9.       Investment Company Act; Other Regulations. The Borrower is not
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Borrower is not subject to
regulation under any Federal or State statute or regulation (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.

4.10.       Purpose of Loans. The proceeds of the Loans shall be used to repay
existing short term Indebtedness and finance working capital and general
corporate needs of the Borrower and its Subsidiaries.

4.11.       Environmental Matters. Except to the extent that the failure of the
following statements to be true and correct could not reasonably be expected to
have a Material Adverse Effect:

(a)       The facilities and properties owned, leased or operated by the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, any Environmental Law.

(b)       The Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, in all material respects
with all applicable Environmental Laws, and there is no contamination at, under
or about the Properties or violation of any Environmental Law with respect to
the Properties or the business operated by the Borrower or any of its
Subsidiaries (the “Business”) which could reasonably be expected to materially
interfere with the continued operation of the Properties or Business or
materially impair the fair saleable value thereof.

(c)       Neither the Borrower nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened.

(d)       Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
which could reasonably be



 - 37 - 

 

 

expected to give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could reasonably be expected to give rise to liability under, any applicable
Environmental Law.

(e)       No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.

(f)       There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of, or in
amounts or in a manner that could reasonably be expected to give rise to
liability under, Environmental Laws.

4.12.       Disclosure. The statements and information contained herein and in
any of the information provided to the Administrative Agent or the Lenders in
writing in connection with this Agreement, taken as a whole, do not contain any
untrue statement of any material fact, or omit to state a fact necessary in
order to make such statements or information not misleading in any material
respect, in each case in light of the circumstances under which such statements
were made or information provided as of the date so provided.

4.13.       No Change. There has been no change, effect, event, occurrence,
state of facts or development which individually or in the aggregate has had or
would reasonably be expected to result in a Material Adverse Effect since the
Form 10-Q or Form 10-K most recently filed by the Borrower with the Securities
and Exchange Commission.

4.14.       No Material Litigation. There are no actions, suits, proceedings,
claims or disputes pending at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed on the Form 10-Q or
Form 10-K most recently filed by the Borrower with the Securities and Exchange
Commission, either individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect.

4.15.       Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and Sanctions applicable to the
Borrower, its Subsidiaries and their respective directors, officers and
employees, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective officers and employees and directors are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or, to the Borrower’s
knowledge, any of their respective directors or officers or (b) to



 - 38 - 

 

 

the Borrower’s knowledge, any of the Borrower’s or such Subsidiary’s respective
employees is a Sanctioned Person or organized or resident in a Sanctioned
Country. Neither the Loans nor the use of proceeds contemplated by this
Agreement will be used by the Borrower or any of its Subsidiaries directly or to
its knowledge indirectly to violate applicable Anti-Corruption Laws or
applicable Sanctions.

SECTION 5
CONDITIONS PRECEDENT

5.1.       Conditions to Closing Date. The effectiveness of this Agreement, and
the agreement of each Lender to make any Loan, on the Closing Date is subject to
the satisfaction (or waiver in accordance with subsection 11.1) on the Closing
Date of the following conditions precedent:

(a)       Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of each Lender
and the Borrower, with a counterpart for each Lender and original Notes executed
by the Borrower, in favor of each Lender requesting a Note.

(b)       Closing Certificate. The Administrative Agent shall have received,
with a counterpart for each Lender, a certificate of the Borrower, dated the
Closing Date, substantially in the form of Exhibit B, with appropriate
insertions and attachments, satisfactory in form and substance to the
Administrative Agent, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of the Borrower.

(c)       Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the Closing Date as if
made on and as of the Closing Date.

(d)       Legal Opinions. The Administrative Agent shall have received, with a
counterpart for each Lender, the executed legal opinion of counsel to the
Borrower (which may be delivered in part by in-house counsel to the Borrower),
covering the matters set forth in Exhibit C. Each such legal opinion shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require

(e)       Fees. All accrued fees and reasonable out-of-pocket expenses
(including the reasonable fees and expenses of counsel to the Administrative
Agent and the Lead Arrangers) of the Administrative Agent, Lenders and the Lead
Arrangers through the Closing Date invoiced with reasonable detail at least
three Business Days prior to the Closing Date in connection with the Loan
Documents shall have been paid; provided that the Administrative Agent shall
have provided an estimate and available reasonable detail five business days
prior to the Closing Date.

(f)       No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be
made.

(g)       No conflicts. No law or regulation shall be applicable in the
reasonable judgment of the Lenders that restrains, prevents or imposes material
adverse conditions upon the Transactions or this Agreement. All requisite
governmental authorities and third parties shall



 - 39 - 

 

 

have approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required (without the imposition of any
materially burdensome condition or qualification in the reasonable judgment of
the Lenders) and all such approvals shall be in full force and effect. The
Transactions shall be in compliance with all applicable laws and regulations.

(h)       Know Your Customer Information. The Administrative Agent shall have
received at least three Business Days prior to the Closing Date all
documentation and other information about the Borrower as has been reasonably
requested by the Administrative Agent at least five Business Days prior to the
Closing Date that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act.

(i)       Repayment of the 2019 Term Loan Agreement. The Administrative Agent
shall have received evidence satisfactory to the Administrative Agent that the
Borrower has paid in full all obligations under the 2019 Term Loan Agreement and
the 2019 Term Loan Agreement has been terminated and is of no further force and
effect.

(j)       Borrowing Notice. The Administrative Agent shall have received the
notice of Borrowing in accordance with subsection 2.2.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

(k)       Existing Facility Amendments. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that the Existing
Facility Amendments have become effective prior to, or will become effective
concurrently with, the occurrence of the Closing Date.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Loans (or any of them) remain in
effect or any amount is owing to any Lender or the Administrative Agent
hereunder or under any other Loan Documents, the Borrower shall and (except in
the case of delivery of financial information, reports and notices) shall cause
each of its Subsidiaries to:

6.1.       Financial Statements. Furnish to each Lender:

(a)       as soon as available, but in any event not later than 20 days after
required to be filed with the Securities and Exchange Commission at the end of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of operations and stockholders’ equity and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing;



 - 40 - 

 

 

(b)       as soon as available, but in any event not later than 15 days after
required to be filed with the Securities and Exchange Commission at the end of
each of the first three quarterly periods of each fiscal year of the Borrower
commencing with the fiscal quarter ending on or about March 31, 2020, the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations for such quarter and the portion of the
fiscal year through the end of such quarter and of cash flows of the Borrower
and its consolidated Subsidiaries for the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments); and

(c)       all such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein); provided, that it is hereby acknowledged that
the quarterly financial statements delivered pursuant to paragraph (b) above may
not include all of the information and footnotes required by GAAP for complete
annual financial statements.

Any financial statement required to be furnished pursuant to this subsection 6.1
may be delivered electronically and if so delivered, shall be deemed to have
been furnished on the earlier of the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website at the website
address listed in subsection 11.2(a), (ii) on which such documents are posted on
the Securities and Exchange Commission’s website (www.sec.gov), or (iii) on
which such documents are posted on the Borrower’s behalf on any website to which
each Lender and Administrative Agent have access (whether a commercial,
third-party website such as Intralinks or DebtDomain or whether sponsored by the
Administrative Agent); provided that the Borrower shall give notice (which may
be in the form of facsimile or electronic mail) of any such posting to the
Administrative Agent (who shall then give notice of any such posting to the
Lenders). Notwithstanding the foregoing, the Borrower shall deliver paper copies
of any financial statement referred to in this subsection 6.1 to the
Administrative Agent if the Administrative Agent or any Lender requests the
Borrower to furnish such paper copies until written notice to cease delivering
such paper copies is given by the Administrative Agent.

6.2.       Certificates; Other Information. Furnish to the Administrative Agent
with sufficient copies for the Lenders:

(a)       concurrently with the delivery of the financial statements referred to
in subsections 6.1(a) and 6.1(b), a certificate of a Responsible Officer stating
that such Officer has obtained no knowledge of any Default or Event of Default
that has occurred and is continuing except as specified in such certificate, and
including calculations demonstrating compliance with subsection 7.1 (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

(b)       within ten days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its stockholders, and within
five days after the same are



 - 41 - 

 

 

filed, copies of all financial statements and reports which the Borrower may
make to, or file with, the Securities and Exchange Commission or any successor
or analogous Governmental Authority, and promptly after the same are issued,
copies of all press releases issued by the Borrower; and

(c)       promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers may make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (a) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (b) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information (as defined in subsection 11.14), they shall be treated as set forth
in subsection 11.14); (c) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (d) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.3.       Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (other than where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or its Subsidiaries, as the case may be), except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

6.4.       Conduct of Business and Maintenance of Existence. (a) Continue to
engage in business of the same general type as conducted by it on the Closing
Date; (b) preserve, renew and keep in full force and effect its corporate
existence (except with respect to Subsidiaries of the Borrower as could not in
the aggregate be reasonably expected to have a Material Adverse Effect); (c)
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business except as otherwise
permitted pursuant to subsection 9.4; and (d) comply with all Requirements of
Law except to the extent that failure to comply therewith could not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.



 - 42 - 

 

 

6.5.       Maintenance of Property; Insurance. Keep all property necessary in
its business in good working order and condition except to the extent that
failure to do so could not, in the aggregate, be reasonably expected to have a
Material Adverse Effect; maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks as are adequate for conducting its business; and furnish to
each Lender, upon written request, full information as to the insurance carried.

6.6.       Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and permit
representatives of any Lender (upon reasonable advance notice coordinated
through the Administrative Agent) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.

6.7.       Notices. Promptly give notice (unless available in the public filings
or releases of the Borrower or its Subsidiaries) to the Administrative Agent and
each Lender of:

(a)       the occurrence of any Default or Event of Default;

(b)       any (i) default or event of default under any Contractual Obligation
of the Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time involving the Borrower or any of its
Subsidiaries, which in either case, could reasonably be expected to have a
Material Adverse Effect; and

(c)       the following events, as soon as reasonably possible and in any event
within 30 days after the Borrower knows of the event: (i) the occurrence or
reasonably expected occurrence of any Reportable Event with respect to any Plan,
a failure of the Borrower, its Subsidiaries or a Commonly Controlled Entity to
make any required contribution to a Plan, the creation of any Lien in favor of
the PBGC or a Plan, any determination that a Single Employer Plan is in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), or any withdrawal by the Borrower or a Commonly Controlled Entity from,
or the termination or Insolvency of, any Multiemployer Plan or determination
that any Multiemployer Plan is in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); or (ii) the
institution of proceedings or the taking of any other action by the PBGC, the
Borrower, any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal by the Borrower or a Commonly Controlled Entity from, or the
termination or Insolvency of, any Plan (other than the termination of any Single
Employer Plan pursuant to Section 4041(b) of ERISA), or with respect to any
determination that any Single Employer Plan is in “at risk” status or any such
Multiemployer Plan is in “endangered” or “critical” status; where, in connection
with any of the foregoing in clause (i) or (ii), only to the extent the amount
of liability the Borrower or any Commonly Controlled Entity could reasonably be
expected to have arising from an event has a Material Adverse Effect.



 - 43 - 

 

 

Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.

6.8.       Beneficial Ownership Regulation. Promptly following a request by a
Lender therefor, the Borrower shall provide to any such Lender information and
documentation reasonably requested by such Lender for purposes of compliance
with the Beneficial Ownership Regulation.

SECTION 7

NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Loans (or any of them) remain in
effect or any amount is owing to any Lender or the Administrative Agent
hereunder or under any other Loan Documents, the Borrower shall not, and (except
with respect to subsection 7.1) shall not permit any of its Subsidiaries to,
directly or indirectly:

7.1.       Financial Covenant. Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower to exceed the Maximum Leverage Ratio.

7.2.       Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:

(a)       Liens for taxes not yet due or which are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;

(c)       pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;

(d)       deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)       easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or such Subsidiary;



 - 44 - 

 

 

(f)       Liens in existence as of the Closing Date listed on Schedule 7.2,
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;

(g)       Liens securing Indebtedness of the Borrower and its Subsidiaries
incurred to finance the acquisition of fixed or capital assets, provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(iii) the amount of Indebtedness secured thereby is not increased;

(h)       Liens on the property or assets of a corporation which becomes a
Subsidiary after the date hereof, provided that (i) such Liens existed at the
time such corporation became a Subsidiary and were not created in anticipation
thereof, (ii) any such Lien is not spread to cover any property or assets of
such corporation after the time such corporation becomes a Subsidiary, and (iii)
the amount of Indebtedness secured thereby is not increased;

(i)       Liens created pursuant to any Receivables Transaction permitted
pursuant to subsection 9.3; and

(j)       Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Borrower and all Subsidiaries) the greater of (i)
$500,000,000 and (ii) 7.5% of the Consolidated Tangible Assets, in aggregate
amount at any time.

7.3.       Limitation on Indebtedness pursuant to Receivables Transactions.
Create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness pursuant to any Receivables Transaction, except for Indebtedness
pursuant to all Receivables Transactions in an aggregate principal amount not
exceeding 20% of Consolidated Tangible Assets.

7.4.       Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), consummate a Division as the Dividing
Person, or convey, sell, lease, assign, transfer or otherwise Dispose of, all or
substantially all of its property, business or assets, except:

(a)       any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any one or more wholly owned Subsidiaries
of the Borrower (provided that the wholly owned Subsidiary or Subsidiaries shall
be the continuing or surviving corporation);

(b)       any Subsidiary of the Borrower that is inactive or no longer needed in
the Borrower’s consolidated group structure may be liquidated, dissolved, or
otherwise eliminated under applicable law, so long as any remaining significant
assets of such Subsidiary are transferred to the Borrower or to another of
Borrower’s wholly owned Subsidiaries (as a liquidation distribution or
otherwise);

(c)       the Borrower or any wholly owned Subsidiary of the Borrower may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other wholly owned Subsidiary,
and, so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a result thereof, the Borrower or



 - 45 - 

 

 

any Subsidiary of the Borrower may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to any
non-wholly owned Subsidiary of the Borrower for fair market value;

(d)       any non-wholly owned Subsidiary of the Borrower may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any wholly owned Subsidiary of the
Borrower for fair market value or may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to any
other non-wholly owned Subsidiary of the Borrower; and

(e)       the Borrower or any Subsidiary of the Borrower may be merged or
consolidated with or into another Person; provided that the Borrower or such
Subsidiary shall be the continuing or surviving corporation and no Default or
Event of Default shall have occurred and be continuing or would occur as a
result thereof (and, in the case of any such transaction involving a Subsidiary,
such Subsidiary shall continue to be a Subsidiary or the Borrower shall have
received fair market value therefor as determined by the Board of Directors of
the Borrower); and provided further that the Borrower may not be merged or
consolidated with or into any Subsidiary.

7.5. Limitation on Indebtedness of Subsidiaries. Permit any Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness in
excess of 12.5% of Consolidated Tangible Assets in the aggregate at any time for
all such Subsidiaries, except for (i) Indebtedness permitted by subsection 7.3
hereof, (ii) any Indebtedness of any Subsidiary of the Borrower owing to the
Borrower or to any other Subsidiary of the Borrower and (iii) Indebtedness in
existence on the Closing Date listed on Schedule 7.5.

7.6.       Limitation on Restricted Payments. Declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Capital Stock payable solely
in additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Capital Stock and (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries.

 

SECTION 8

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)       The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms thereof or hereof; or the Borrower shall fail to pay
any interest on any Loan, or any fee or other amount payable hereunder, within
five days after any such interest or other amount becomes due in accordance with
the terms thereof or hereof; or



 - 46 - 

 

 

(b)       Any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement shall prove to have been incorrect in any
material respect on or as of the date made or deemed made; or

(c)       The Borrower shall default in the observance or performance of any
covenant contained in subsections 6.4(b), 6.7(a) or in Section 7; or

(d)       The Borrower shall default in the observance or performance of any
other agreement contained in this Agreement (other than as provided above in
this Section 8), and such default described in this clause (d) shall continue
unremedied for a period of 30 days; or

(e)       The Borrower or any of its Subsidiaries shall: (i) default in any
payment of principal of or interest of any Indebtedness (other than the Loans)
or in the payment of any Guarantee Obligation, beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or Guarantee Obligation or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or such Guarantee Obligation to become payable; provided,
however, that no Default or Event of Default shall exist under this paragraph
unless the aggregate amount of Indebtedness and/or Guarantee Obligations in
respect of which any default or other event or condition referred to in this
paragraph shall have occurred shall be equal to at least $150,000,000; or

(f)       (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
examinership, court protection, reorganization or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition, examinership, court
protection or other relief with respect to it or its debts, or (B) seeking
appointment of an examiner, receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in



 - 47 - 

 

 

furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower or any of its Subsidiaries shall generally not or shall admit in
writing its inability to, pay its debts as they become due; or

(g)       (i) The Borrower, its Subsidiaries or any Commonly Controlled Entity
engages in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (ii) any Plan fails to meet the
minimum funding standards described in Section 302 of ERISA or any Lien in favor
of the PBGC or a Plan arises on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event occurs with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee
results in the termination of such Plan for purposes of Title IV of ERISA, (iv)
any Single Employer Plan terminates for purposes of Title IV of ERISA, (v) a
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), (vi) the Borrower or any Commonly Controlled Entity incurs any liability
in connection with a withdrawal from, or the Insolvency of, a Multiemployer
Plan, or a determination that any Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or (vii) any other event or condition occurs or exist with respect to
a Plan; and in each case in clauses (i) through (vii) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

(h)       Any one judgment or decree shall be entered against the Borrower or
any of its Subsidiaries involving in the aggregate a liability (not paid or in
excess of the amount recoverable by insurance) of $150,000,000 (net of any
related tax benefit) or more, and such judgment or decree shall not have been
vacated, discharged, stayed or appealed (as long as enforcement is effectively
stayed during such appeal or such appeal is bonded, if required) within 60 days
from the entry thereof; or

(i)       (i) Any Person or “group” (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) (A) shall have
acquired beneficial ownership of 40% or more of any outstanding class of Capital
Stock having ordinary voting power in the election of directors of the Borrower
(other than Peter M. Nicholas and John E. Abele or any of their affiliated trust
holdings) or (B) shall obtain the power (whether or not exercised) to elect a
majority of the Borrower’s directors; or (ii) the Board of Directors of the
Borrower shall not consist of a majority of Continuing Directors; “Continuing
Directors” shall mean the directors of the Borrower on the Closing Date and each
other director, if such other director’s nomination for election to the Board of
Directors of the Borrower is recommended by a majority of the then Continuing
Directors;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Majority Lenders,
the Administrative



 - 48 - 

 

 

Agent may, or upon the request of the Majority Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.

SECTION 9

THE AGENTS

9.1.       Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2.       Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3.       Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except
for its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of the Borrower to perform its obligations hereunder or thereunder. No Agent
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower.



 - 49 - 

 

 

9.4.       Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Majority Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

9.5.       Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6.       Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the



 - 50 - 

 

 

Borrower. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

9.7.       Indemnification. The Lenders agree to indemnify the Administrative
Agent (or sub-agent), in its capacity and any Related Party acting for the
Administrative Agent (or any sub-agent) in connection with such capacity (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent (or any sub-agent) or such Related Party in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent (or any sub-agent) or such Related Party
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements which are found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent (or sub-agent) or any Related Party
acting for the Administrative Agent (or any sub-agent) in connection with such
capacity. The agreements in this subsection 9.7 shall survive the payment of the
Loans and all other amounts payable hereunder.

9.8.       Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower, if any, as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Loan Documents. With respect to the Loans made by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

9.9.       Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 10 days’ notice to the Lenders. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Majority Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent (provided
that it shall have been approved by the Borrower), shall succeed to the rights,
powers and duties of the Administrative Agent hereunder. Upon the earlier of (i)
the 10 day period following the Administrative Agent’s notice of resignation to
the Lenders and (ii) the



 - 51 - 

 

 

acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9). The term
“Administrative Agent” shall mean such successor agent, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

9.10.       The Lead Arrangers, Syndication Agent and Documentation Agents. None
of the Lead Arrangers, the Syndication Agent or the Documentation Agents shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement, in its capacity as such, other than those applicable to all Lenders
as such. Without limiting the foregoing, none of the Lead Arrangers, the
Syndication Agent or the Documentation Agents shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on the Lead Arrangers, the Syndication Agent or
the Documentation Agents in deciding to enter into this Agreement or in taking
or not taking any action hereunder.

9.11.       Certain ERISA Matters.

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, the Lead Arrangers, the
Syndication Agent, the Documentation Agents and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that at
least one of the following is and will be true:

(i)       such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified



 - 52 - 

 

 

Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfied the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has not
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Lead Arrangers, the Syndication Agent,
the Documentation Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that none of the
Administrative Agent, or the Lead Arrangers, the Syndication Agent, the
Documentation Agents or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in the Loans, the Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

SECTION 10

Reserved

SECTION 11

MISCELLANEOUS

11.1.       Amendments and Waivers.

(a)       Except as provided in paragraphs (b) and (d) of this subsection 11.1,
neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this subsection. The Majority Lenders may, or, with the written
consent of the Majority Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(b) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver



 - 53 - 

 

 

and no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of maturity of any Loan or reduce the stated rate or
amount of any interest or fee payable hereunder (except that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof or increase
the amount or extend the expiration date of any Lender’s Commitment without the
consent of each Lender directly affected thereby, (ii) amend, modify or waive
any provision of this subsection or reduce the percentages specified in the
definition of Majority Lenders or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, in each case without the written consent of all the Lenders,
(iii) amend, modify or waive any provision of Section 9 without the written
consent of the then Administrative Agent or (iv) modify the pro rata
distribution of payments, proceeds or fees payable to the Lenders (except in
connection with an amend and extend transaction offered ratably to all Lenders
under a tranche of Commitments) without the consent of each Lender directly
affected thereby. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.

(b)       Notwithstanding the provisions of this subsection 11.1, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended and the principal amount owed to such Lender may not be reduced other
than pursuant to payments made by a Borrower with respect thereto without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(c)       Notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Majority Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or manifest error in any Loan Document.

(d)       If any Lender is a Non-Consenting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, subsection 11.6 and payment of amounts due to such Lender under
this Agreement), all of its interests, rights (other than its existing rights to
payments pursuant to subsection 3.9 or subsection 3.10) and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender or an Affiliate of a
Lender, if a Lender or such Affiliate accepts



 - 54 - 

 

 

such assignment); provided that the applicable assignee shall have consented to
the applicable amendment, waiver or consent.

11.2.       Notices.

(a)       General. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made (a) in the case of delivery by hand, when
delivered, (b) in the case of delivery by mail, three days after being deposited
in the mails, postage prepaid, or (c) in the case of delivery by facsimile
transmission, when sent and receipt has been confirmed, addressed as follows in
the case of the Borrower and the Administrative Agent, or to such other address
as may be hereafter notified by the respective parties hereto:

If to the Borrower:

 

Boston Scientific Corporation
300 Boston Scientific Way
Marlborough, Massachusetts 01752

Attention: Daniel J. Brennan
Executive Vice President and Chief Financial Officer
and Robert J. Castagna
Vice President and Treasurer

Fax: 508-683-4410

www.bostonscientific.com

 

with a copy to:

 

Boston Scientific Corporation
300 Boston Scientific Way
Marlborough, Massachusetts 01752

Attention: Desiree Ralls-Morrison
Senior Vice President, General Counsel, and Secretary

 

If to the Administrative Agent:

 

The Bank of Nova Scotia
720 King Street West, 4th Floor,

Toronto, Ontario, Canada M5V 2T3

Attn: Michael Mohan / GWO US AGENCY

Phone: 416-645-7173 (direct) 212-225-5705 (group)

Email: michael.mohan@scotiabank.com and

GWSLoanOps.USAgency@scotiabank.com

 

If to the Administrative Agent (for all borrowings, conversions and
continuations):

 

The Bank of Nova Scotia

 



 - 55 - 

 

 

720 King Street West, 4th Floor,

Toronto, Ontario, Canada M5V 2T3

Attention: GWO US AGENCY

Telephone No.: 212-225-5705

E-mail: GWSLoanOps.USAgency@scotiabank.com

 

With a copy to: Michael Mohan

E-mail: michael.mohan@scotiabank.com

 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.4, or 3.2 shall not be effective
until received.

(b)       Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Sections 2 and 3 if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)       The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Affiliates (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the



 - 56 - 

 

 

Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

11.3.       No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4.       Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

11.5.       Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Lead Arrangers and the Administrative Agent for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable and documented fees
and disbursements of outside counsel (including one local counsel in each
applicable jurisdiction) to the Administrative Agent and the Lead Arrangers, (b)
to pay or reimburse each Lender, the Lead Arrangers and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the documented fees and
disbursements of counsel (including the allocated fees and expenses of in house
counsel) to each Lender and of counsel to the Administrative Agent and the Lead
Arrangers, provided, that in connection with any workout or restructuring, the
Borrower shall pay the fees and disbursements of one U.S. counsel for the
Administrative Agent, the Lead Arrangers and the Lenders pursuant to this clause
(b), and, in the case of an actual or perceived conflict of interest where the
indemnified party affected by such conflict informs the Borrower of such
conflict and thereafter, retains its own counsel, of another firm of counsel for
such affected indemnified party, (c) to pay, indemnify, and hold each Lender and
the Administrative Agent and each of their affiliates and their respective
officer, directors, employees, agents and advisors (each, an “indemnified
party”) harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold



 - 57 - 

 

 

each indemnified party harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever incurred by any
indemnified party or asserted against any indemnified party by any third party
or by the Borrower or any of its Subsidiaries arising out of, in connection with
or as a result of the Transactions (or any transactions related thereto), or the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and such other documents, including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Borrower, any of its Subsidiaries or any of the Properties (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided that the Borrower shall have no obligation hereunder to any indemnified
party with respect to indemnified liabilities arising from the gross negligence
or willful misconduct of such indemnified party determined in a court of
competent jurisdiction in a final non-appealable judgment. The agreements in
this subsection shall survive repayment of the Loans and all other amounts
payable hereunder and the termination of this Agreement.

11.6.       Successors and Assigns; Participations and Assignments.

(a)       This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent and their respective successors
and assigns, except that the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
each Lender.

(b)       Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (other than a Defaulting Lender, the Borrower or its
Affiliates or Subsidiaries or any natural Person) (“Participants”) participating
interests in any Loan owing to such Lender, any Commitment of such Lender or any
other interest of such Lender hereunder and under the other Loan Documents. In
the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. No Lender shall
be entitled to create in favor of any Participant, in the participation
agreement pursuant to which such Participant’s participating interest shall be
created or otherwise, any right to vote on, consent to or approve any matter
relating to this Agreement or any other Loan Document except for those specified
in clauses (i) and (ii) of the proviso to subsection 11.1(a). The Borrower
agrees that if amounts outstanding under this Agreement are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of set-off in respect
of its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in subsection 11.7(a) as fully
as if it were a Lender hereunder. The Borrower also agrees that each Participant



 - 58 - 

 

 

shall be entitled to the benefits of subsections 3.9, 3.10 and 3.11 with respect
to its participation in the Commitments and the Loans outstanding from time to
time as if it was a Lender; provided that, in the case of subsection 3.10, such
Participant shall have complied with the requirements of said subsection, and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such subsection than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred. Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other Obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, the Borrower and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary. For the avoidance of doubt,
the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(c)       Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time and from time to
time, assign (i) to any Lender or any Lender Affiliate with the consent (in each
case, not to be unreasonably withheld, delayed or conditioned) of the
Administrative Agent or (ii) with the consent of the Borrower (unless an Event
of Default shall have occurred and be continuing) and the Administrative Agent
(which consent in each case shall not be unreasonably withheld, delayed or
conditioned), to an additional bank, financial institution, or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
and the other Loan Documents pursuant to an Assignment and Assumption,
substantially in the form of Exhibit D (the “Assignment and Assumption”),
executed by such Assignee, such assigning Lender (and, in the case of an
Assignee that is not a Lender or a Lender Affiliate, by the Administrative
Agent) and delivered to the Administrative Agent for its acceptance and
recording in the Register, provided that, except in the case of an assignment to
a Lender or a Lender Affiliate or an assignment of the entire remaining amount
of the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (or
such lesser amount as may be agreed to by the Borrower and the Administrative
Agent), and provided further that no such assignment shall be made to (A) any
Defaulting Lender or any of its Subsidiaries, (B) the Borrower or any of its
Affiliates or Subsidiaries or (C) any natural person. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Assumption, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Assumption,
have the rights and obligations of a Lender hereunder with Commitments as set
forth therein, and (y) the assigning Lender thereunder shall, to the extent
provided in such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the



 - 59 - 

 

 

case of an Assignment and Assumption covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such assigning
Lender shall cease to be a party hereto but shall continue to be entitled to the
indemnity and expense reimbursement provisions in the Loan Documents arising out
of the period prior to the assignment).

(d)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the address of the Administrative Agent
referred to in subsection 11.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitments of, and principal amount (and
stated interest) of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of a Loan or other
obligation hereunder as the owner thereof for all purposes of this Agreement and
the other Loan Documents, notwithstanding any notice to the contrary. Any
assignment of any Loan or other obligation hereunder not evidenced by a Note
shall be effective only upon appropriate entries with respect thereto being made
in the Register. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(e)       Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or a Lender Affiliate, by the Borrower (if required) and the
Administrative Agent) together with payment to the Administrative Agent of a
registration and processing fee of $4,000, the Administrative Agent shall (i)
promptly accept such Assignment and Assumption and (ii) on the effective date
determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Borrower; provided that the Administrative Agent may, in its sole
discretion, elect to waive such registration and processing fee in the case of
any assignment.

(f)       The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee, subject to the
provisions of subsection 11.14, any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates which has been
delivered to such Lender by or on behalf of the Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of the Borrower and
its Affiliates prior to becoming a party to this Agreement.

(g)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender in
accordance with applicable law; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.



 - 60 - 

 

 

(h)       In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall (unless otherwise agreed
by the Borrower and the Administrative Agent) be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all applicable Loans. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

11.7.       Adjustments; Set-off.

(a)       If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans (or any participation therein arising
pursuant to subsection 11.15) then due and owing, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
subsection 8(g), or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender (other than to the extent expressly
provided herein or by court order), if any, in respect of such other Lender’s
Loans (or any participation therein arising pursuant to subsection 11.15) then
due and owing, or interest thereon, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loans, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest; and
provided further that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of subsection 2.5 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

(b)       In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or



 - 61 - 

 

 

otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any Affiliate, branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

11.8.       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission or in electronic (i.e., “pdf” or “tif”) format), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

11.9.       Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this subsection
11.9, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws
or a Bail-In Action, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.10.       Integration. This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

11.11.       GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12.       Submission To Jurisdiction and Waivers. The Borrower hereby
irrevocably and unconditionally:

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the United States of America for
the Southern District of New York Courts and, if such courts lack subject matter
jurisdiction, the State of New York sitting in New York County, Borough of
Manhattan, and appellate courts from any thereof;



 - 62 - 

 

 

(b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

11.13.       Acknowledgements. The Borrower hereby acknowledges that:

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)       neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14.       Confidentiality. Each Lender agrees to keep confidential any
Information (a) provided to it by or on behalf of the Borrower or any of its
Subsidiaries pursuant to or in connection with this Agreement or (b) obtained by
such Lender based on a review of the books and records of the Borrower or any of
its Subsidiaries; provided that nothing herein shall prevent any Lender from
disclosing any such Information (i) to the Administrative Agent or any other
Lender, (ii) to any Transferee or prospective Transferee which receives such
Information having been made aware of the confidential nature thereof and having
agreed to abide by the provisions of this subsection 11.14, (iii) to its
employees, directors, agents, attorneys, accountants and other professional
advisors, and to its and its Affiliates’ respective employees, officers,
directors, agents, attorneys, accountants and other professional advisors who
are directed to be bound by the provisions of this subsection 11.14 and who have
a need for such Information in connection with this Agreement or other
transactions or proposed transactions with the Borrower, (iv) upon the request
or demand of any Governmental Authority having jurisdiction or oversight over
such Lender or in connection with any assignment or pledge permitted under
subsection 11.6(g), (v) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (vi) subject to an agreement to comply with the



 - 63 - 

 

 

provisions of this subsection, to any actual or prospective counter-party (or
its advisors) to any Hedge Agreement, (vii) which has been publicly disclosed
other than in breach of this Agreement, (viii) in connection with the exercise
of any remedy hereunder, or (ix) with the written consent of either a
Responsible Officer or the treasurer of the Borrower.

For purposes of this Section, “Information” means all information received from
either Borrower or any Subsidiary relating to either Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.

11.15.       Reserved.

11.16.       Judgment.

(a)       If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in one currency into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency in the city in which it normally conducts its foreign
exchange operation for the first currency on the Business Day preceding the day
on which final judgment is given.

(b)       The obligation of the Borrower in respect of any sum due from it to
any Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, the Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to the Borrower such excess.



 - 64 - 

 

 

11.17.        WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.18.       USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.

11.19.       No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b) (i) the Administrative Agent and the Lead
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor the Lead Arrangers has any obligation to the Borrower
or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and the Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Lead Arrangers has
any obligation to disclose any of such interests to the Borrower or any of its
Affiliates.

11.20.       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:



 - 65 - 

 

 

(a)       the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)            a reduction in full or in part or cancellation of any such
liability;

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

[Signature Pages Follow]

 

 

 



 - 66 - 

 

   

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

  BOSTON SCIENTIFIC CORPORATION               By:  /s/ Robert J. Castagna  
Name: Robert J. Castagna   Title: Vice President and Treasurer

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

  THE BANK OF NOVA SCOTIA,
as Administrative Agent               By:  /s/ Arjun Talwalkar   Name: Arjun
Talwalkar   Title: Director

 

 

 

  THE BANK OF NOVA SCOTIA,
as a Lender               By:  /s/ Arjun Talwalkar   Name: Arjun Talwalkar  
Title: Director

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

              By:  /s/ Darin Mullis   Name: Darin Mullis   Title: Managing
Director

 

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

 

  BANK OF AMERICA, N.A.,
as a Lender               By:  /s/ Darren Merten   Name: Darren Merten   Title:
Director

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

  BARCLAYS BANK PLC,
as a Lender               By:  /s/ Ronnie Glenn   Name: Ronnie Glenn   Title:
Director

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

 

  CITIBANK, N.A.,
as a Lender               By:  /s/ Pranjal Gambhir   Name: Pranjal Gambhir  
Title: Vice President

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

  DNB Capital LLC, as a Lender               By:  /s/ Samantha Stone   Name:
Samantha Stone   Title: Vice President

 

 

  By:  /s/ Mita Zalavadia   Name: Mita Zalavadia   Title: Assistant Vice
President

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

  JPMORGAN CHASE BANK, N.A.,
as a Lender               By:  /s/ Stephen Lescher   Name: Stephen Lescher  
Title: Vice President

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

  Royal Bank of Canada, as a Lender               By:  /s/ Scott MacVicar  
Name: Scott MacVicar   Title: Authorized Signatory

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

 

Societe Generale,



as a Lender

              By:  /s/ Jonathan Logan   Name: Jonathan Logan   Title: Director

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

  ALLIED IRISH BANKS, P.L.C.,
as a Lender               By:  /s/ Conor Brogan   Name: Conor Brogan   Title:

Senior Manager,

AIB Corporate Banking

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

 

 

  BNP Paribas,
as a Lender               By:  /s/ John T. Bosco   Name: John T. Bosco   Title:
Managing Director

 

 

 

 

 

  By:  /s/ Michael Pearce   Name: Michael Pearce   Title: Managing Director

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

  MUFG Bank, Ltd., as a Lender               By:  /s/ David Meisner   Name:
David Meisner   Title: Vice President

 

 

 

 

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 



 

  STANDARD CHARTERED BANK, as a Lender               By:  /s/ James Beck   Name:
James Beck   Title: Associate Director

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

 

 

The Toronto-Dominion Bank, New York

Branch, as a Lender

              By:  /s/ Maria Macchiaroli   Name: Maria Macchiaroli   Title:
Authorized Signatory

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

 

US Bank, National Association, as a Lender

              By:  /s/ Michael West   Name: Michael West   Title: Senior Vice
President

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement

   

 

 

GOLDMAN SACHS BANK USA,

as a Lender

              By:  /s/ Annie Carr   Name: Annie Carr   Title: Authorized
Signatory

 

 

 

 

 

 

Signature Page to 2020 Term Loan Credit Agreement



 

 

 

 

 

 

SCHEDULE I

NAMES AND COMMITMENTS OF LENDERS

Name Commitment Wells Fargo Bank, National Association $160,000,000.00 The Bank
of Nova Scotia $160,000,000.00 Bank of America, N.A. $80,000,000.00 Barclays
Bank PLC $80,000,000.00 Citibank, N.A. $80,000,000.00 DNB Capital LLC
$80,000,000.00 JPMorgan Chase Bank, N.A. $80,000,000.00 Royal Bank of Canada
$80,000,000.00 Société Générale $80,000,000.00 Allied Irish Banks, p.l.c.
$55,000,000.00 BNP Paribas $55,000,000.00 MUFG Bank, Ltd. $55,000,000.00
Standard Chartered Bank $55,000,000.00 The Toronto-Dominion Bank, New York
Branch $55,000,000.00 US Bank, National Association $55,000,000.00 Goldman Sachs
Bank USA $40,000,000.00 Total $1,250,000,000.00

 

 

 

 



 

 